DETAILED ACTION
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and based on determination of the sheet being the valid sheet, the controller controls the displacing mechanism so that a central axis of the sheet matches a central axis of the image, and based on determination of the sheet being the invalid sheet, the controller controls the displacing mechanism so that the central axis of the sheet is separated from the central axis of the image.
Regarding Claim 7: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and wherein the predetermined condition includes a condition that no dirt is present on the sheet, and the controller determines whether or not no dirt is 
Regarding Claim 8: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and wherein the predetermined condition includes a condition that a central axis of the sheet match a central axis of the image, and the controller determines whether or not the central axis of the sheet matches the central axis of the image to determine whether the sheet is the valid sheet or the invalid sheet.
Regarding Claim 9: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and wherein the predetermined condition includes a condition that an actual size matches the size indicated by the size data, the actual size being a size of the sheet being conveyed by the conveyance section, and the controller determines 
Regarding Claim 10: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and wherein the predetermined condition includes a condition that no hole be formed in the sheet, and the controller determines whether or not no hole is formed in the sheet to determine whether the sheet is the valid sheet or the invalid sheet.
Regarding Claim 11: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and based on determination of the sheet being the invalid sheet, the controller forbids the image forming section to form the image.
Regarding Claim 12: The present invention is directed to an image forming apparatus that displaces position of copy sheets on the exit tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of controller configured to control the displacing mechanism, the controller determining whether the sheet is a valid sheet that meets a predetermined condition or an invalid sheet that does not meet the predetermined condition, and controlling the displacing mechanism so that a position of the valid sheet differs from a position of the invalid sheet on the exit tray; and wherein the controller further determines a dissociation degree indicating how much the invalid sheet deviates from the predetermined condition, and the controller determines a degree of separation of the position of the invalid sheet from the position of the valid sheet on the exit tray according to the dissociation degree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675